DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on November 5, 2019, claims 1-29 are now pending for examination in the application.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 11/05/19 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Claim 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	The invention as recited in claim 1 (and in other claims) is interpreted as follows: Using a generic computer to replicate a database. Examiner notes that a person can operate a generic computer user interface to organize a database and store it’s contents.  An off the shelf computer system can perform these functionalities, i.e., of a block storage system. Without further clarifications, the invention is understood as stated above.

	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the apparatus, the method, and non-transitory computer-readable medium of claims 1-29 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-24, the limitations directed to additional elements include: processing device, memory device, and processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
generate a replication decision tree (RDT) for a database replication (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user familiarizing themselves with replication information. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
deploy a database installation according to the RDT (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for encompasses the user thinking of how to replicate a database in their brain. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and 
identify a replication topology for the database replication according to the RDT (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of a topology to replicate a database in their brain. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);

load schemas for one or more source databases and one or more target databases according to the replication topology and the RDT (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user identifying different schemas for replicating in their brain. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);

validate a replication policy (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user valdating a replication policy in their brain. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and

clone the one or more source databases to the one or more target databases according to the replication policy (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the encompasses the user cloning the source database using a schema in their brain. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a processing device, memory device, and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to aeffect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 62-67 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a processing device, memory device, and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 62-67 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-14, 16-25, and 27-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Botev et al. (US Pub. No. 20190171650).

As to claim 1, Botev et al. teaches an apparatus, comprising: 
a processing device (Paragraph 448 discloses a data processing system); and 
a memory device (Paragraph 201 discloses memory) coupled to the processing device, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
generate a replication decision tree (RDT) for a database replication (Paragraph 11 discloses a hierarchical declarative replication); 
deploy a database installation according to the RDT (Paragraph 155 discloses a demo deployment); 
identify a replication topology (Paragraph 209 teaches a flexible topology) for the database replication according to the RDT; 
load schemas (Paragraph 117 discloses selective replication at schema) for one or more source databases (Paragraph 120 discloses a source database) and one or more target databases (Paragraph 122 discloses a target) according to the replication topology and the RDT; 
validate a replication policy (Paragraph 183 discloses policy auditing of the data distribution network (DDN) 1750 may include tools to validate correct replication of data); and 
clone (Paragraph 131 discloses a criteria-based clone) the one or more source databases to the one or more target databases according to the replication policy.  

As to claim 2, Botev et al. teaches the apparatus of claim 1, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
perform change data capture (CDC) operations on the one or more source databases and the one or more target databases (Paragraph 8 discloses a change capture system).

	As to claim 3, Botev et al. teaches the apparatus of claim 2, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
perform data comparison of the one or more source databases to the one or more target databases to validate the cloning (Paragraph 183 discloses policy auditing of the data distribution network (DDN) 1750 may include tools to validate correct replication of data).

	As to claim 5, Botev et al. teaches the apparatus of claim 1, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
generate the RDT from test cases and test scenarios (Paragraph 247 discloses All of the tests performed have been conducted in the cloud, on Google Compute Engine, by provisioning a number of VMs to host the services used by ACDS. During these tests, same test have been performed across a number of machine-types to show how ACDS takes advantage of increased capacity on the same VM).

As to claim 6, Botev et al. teaches the apparatus of claim 1, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
identify the replication topology for the database replication as one to one, one to many, or many to one (Paragraph 209 teaches a flexible topology).
	As to claim 7, Botev et al. teaches the apparatus of claim 1, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
validate the replication policy by validating syntax and semantics of the replication policy (Paragraph 183 discloses data and policy auditing of the data distribution network (DDN) 1750 may include tools to validate correct replication of data).
	As to claim 8, Botev et al. teaches the apparatus of claim 1, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
identify a type and a location of the database installation prior to deployment (Paragraph 317 discloses a cloud deployment view 4850 illustrating a typical cloud deployment model).
	As to claim 9, Botev et al. teaches the apparatus of claim 8, wherein the type of database installation is one of “system in a box” and “system in a cluster” in a cloud computing environment (Paragraph 294 discloses cluster management framework).

	As to claim 10, Botev et al. teaches the apparatus of claim 1, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
provision the one or more source databases and the one or more target databases (Paragraph(s) 258-261 1) discloses A source database 2) One or more relays 3) One or more consumers 4) A target destination (DB, KV store, FS, etc.)).


	As to claim 11, Botev et al. teaches the apparatus of claim 1, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
validation a connection between the one or more source databases and the one or more target databases prior to cloning (Paragraph 118 discloses validate the output of each task of the map stage).

	As to claim 12, Botev et al. teaches a computer-implemented method comprising: 
generating a replication decision tree (RDT) for a database replication (Paragraph 11 discloses a hierarchical declarative replication); 
deploying a database installation according to the RDT (Paragraph 155 discloses a demo deployment); 
identifying a replication topology (Paragraph 209 teaches a flexible topology) for the database replication according to the RDT; 
loading schemas (Paragraph 117 discloses selective replication at schema) for one or more source databases (Paragraph 120 discloses a source database) and one or more target databases (Paragraph 122 discloses a target) according to the replication topology and the RDT; 
validating a replication policy (Paragraph 183 discloses policy auditing of the data distribution network (DDN) 1750 may include tools to validate correct replication of data); and 
cloning (Paragraph 131 discloses a criteria-based clone) the one or more source databases to the one or more target databases according to the replication policy.  
With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 2, because claim 13 is substantially equivalent to claim 2.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 3, because claim 14 is substantially equivalent to claim 3.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 5, because claim 16 is substantially equivalent to claim 5.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 6, because claim 17 is substantially equivalent to claim 6.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 7, because claim 18 is substantially equivalent to claim 7.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 8, because claim 19 is substantially equivalent to claim 8.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 9, because claim 20 is substantially equivalent to claim 9.

With respect to claim 21, it is rejected on grounds corresponding to above rejected claim 10, because claim 21 is substantially equivalent to claim 10.

With respect to claim 22, it is rejected on grounds corresponding to above rejected claim 11, because claim 22 is substantially equivalent to claim 11.


As to claim 23, Botev et al. teaches a tangible, non-transitory computer-readable storage medium having instructions stored thereon which, when executed by a processing device, cause the processing device to: 

generating a replication decision tree (RDT) for a database replication (Paragraph 11 discloses a hierarchical declarative replication); 
deploying a database installation according to the RDT (Paragraph 155 discloses a demo deployment); 
identifying a replication topology (Paragraph 209 teaches a flexible topology) for the database replication according to the RDT; 
loading schemas (Paragraph 117 discloses selective replication at schema) for one or more source databases (Paragraph 120 discloses a source database) and one or more target databases (Paragraph 122 discloses a target) according to the replication topology and the RDT; 
validating a replication policy (Paragraph 183 discloses policy auditing of the data distribution network (DDN) 1750 may include tools to validate correct replication of data); and 
cloning (Paragraph 131 discloses a criteria-based clone) the one or more source databases to the one or more target databases according to the replication policy.  

With respect to claim 24, it is rejected on grounds corresponding to above rejected claim 2, because claim 24 is substantially equivalent to claim 2.

With respect to claim 25, it is rejected on grounds corresponding to above rejected claim 3, because claim 25 is substantially equivalent to claim 3.

With respect to claim 27, it is rejected on grounds corresponding to above rejected claim 5, because claim 27 is substantially equivalent to claim 5.

With respect to claim 28, it is rejected on grounds corresponding to above rejected claim 6, because claim 28 is substantially equivalent to claim 6.

With respect to claim 29, it is rejected on grounds corresponding to above rejected claim 7, because claim 29 is substantially equivalent to claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 15, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botev et al. (US Pub. No. 20190171650) in view of Garg et al. (US Pub. No. 20190294519).

	The Botev et al. reference teaches all the limitations of claim 3.  With respect to claim 4, Botev et al. does not disclose a report.
	However, Garg et al. teaches the apparatus of claim 3, the memory device having instructions stored thereon that, in response to execution by the processing device, cause the processing device to: 
generate a report of the replication policy-based cloning of the one or more source databases to the one or more target databases (Paragraph 47 discloses a graphical report along with replicated database objects and total counts of the replicated objects).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Botev et al. (data synchronization and integration of heterogeneous databases) with Garg et al. (database replication) to include a replication decision tree (RDT) for a database replication.  This would have facilitated database replication by including microservices and collecting performance data in testing environments for automatically selecting configurations.  See Garg et al. Paragraph(s) 3-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database replication.  

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 4, because claim 15 is substantially equivalent to claim 4.

With respect to claim 26, it is rejected on grounds corresponding to above rejected claim 4, because claim 26 is substantially equivalent to claim 4.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub No. 20190230094 is directed to IDENTIFYING A NETWORK NODE TO WHICH DATA WILL BE REPLICATED:   Paragraph [0019] teaches various embodiments described herein enable secure authenticated discovery of resources where data can be replicated while enforcing the particular policy requirements, regulations and directives. As mentioned above, steps which have been proposed to solve this problem are, in order: discovery (based on IP addresses), authentication (which would require a public-key cryptography infrastructure), and negotiation of a symmetric key. Various embodiments disclosed herein combine all this in a more efficient and secure solution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154